UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _______________________

                              No. 02-50154
                        _______________________


RUBEN ESPRONCEDA, doing business as Save Our Services,

                                                    Plaintiff-Appellant

v.

CYNDI TAYLOR KRIER, Judge, Individually and as County Judge, Bexar
County; ELTON BOMER, in his official capacity as Texas Secretary of
State; HOWARD PEAK, in his official capacity as Mayor, City of San
Antonio; NORMA RODRIGUEZ, in her official capacity of Clerk, City
of San Antonio; HEARST CORPORATION, individually, by and through
San Antonio Express News,

                                                    Defendants-Appellees

________________________________________________________________

           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                           SA-00-CV-1259
_________________________________________________________________
                         February 6, 2003


Before JONES, WIENER, and DEMOSS, Circuit Judges.

PER CURIAM:*

            Appellant Ruben Espronceda (“Espronceda”) appeals the

dismissal   of   his   claim   against   appellee   Hearst   Corporation

(“Hearst”) under Rule 12(b)(6) and the grant of summary judgment in


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
favor of Cyndi Taylor Krier, Elton Bomer, Howard Peak, and Norma

Rodriguez (“government appellees”) on his claims under the Sections

2 and 5 of the Voting Rights Act, the Equal Protection Clause of

the Fourteenth Amendment, and Texas state election laws. The order

of dismissal, grant of summary judgment, and the subsequent final

judgment were entered by a three-judge district court created

pursuant to the provisions of 42 U.S.C. § 1973c (2000) (section 5

of the Voting Rights Act) and 28 U.S.C. § 2284 (2000).

             Appeals from three-judge district courts created pursuant

to section 5 must be brought in the Supreme Court of the United

States.   28 U.S.C. § 1973c (2000).     As such, this court does not

have appellate jurisdiction over Espronceda’s section 5 claim.     28

U.S.C. § 1291 (2000) (“The courts of appeals . . . shall have

jurisdiction of appeals from all final decisions of the district

courts of the United States . . . except where a direct review may

be had in the Supreme Court.”)

             Further, it is not clear whether the three-judge district

court had jurisdiction over the non-Section 5 claims upon which it

entered judgment.     Whether or not the three-judge district court

had jurisdiction over them, however, only the Supreme Court has

jurisdiction to consider a direct appeal on those claims at this

juncture.1

     1
     However, this court has previously observed that the Supreme
Court has “strongly implie[d] that it would accept an appeal of

                                   2
          For these reasons, we DISMISS this appeal for lack of

jurisdiction and we REMAND the case to the three-judge district

court for entry of a new judgment so that Espronceda may timely

file an appeal to the Supreme Court.

          APPEAL DISMISSED and CASE REMANDED.




some matter by itself normally unreviewable on direct appeal if
that appeal is included in an appeal from an injunctive order [over
which it had jurisdiction].” Hays v. Louisiana, 18 F.3d 1319, 1321
n.9 (5th Cir. 1994).

                                3